Order entered December 31, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00687-CV

                           FELIX JAMES HORNSBY, Appellant

                                               V.

                              DONJELL HORNSBY, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 0920672

                                           ORDER
       The reporter’s record in this case has not been filed. By letter dated October 20, 2014,

we informed appellant the Court Reporter had notified us that the reporter’s record had not been

filed because appellant had not (1) requested the record; or (2) paid for or made arrangements to

pay for the record. We directed appellant to provide the Court with written verification he had

requested the record and had paid for or made arrangements to pay for the record, or had been

found entitled to proceed without payment of costs. We cautioned appellant that failure to

provide the required documentation within ten days might result in the appeal being ordered

submitted without the reporter’s record.    To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the reporter’s
record. Therefore, we ORDER this appeal submitted without a reporter’s record. Appellant’s

brief is due THIRTY DAYS from the date of this order.




                                                 /s/    ELIZABETH LANG-MIERS
                                                        JUSTICE